                                   Case 1:19-cv-00412-LY Document 1-1 Filed 04/12/19 Page 1 of 1
 JS 44 (Rev. 06/17)                                                           CIVIL COVER SHEET
 The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
 provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
 purpose of initiating the civil docket sheet (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 I. (a) PLAINTIFFS Julie O'Shaughnessy, Individually and on behalf                                            DEFENDANTS Young Living Essential Oils, LC d/b/a Young
 of all others similarly situated                                                                            Living Essential Oils, The -Young Living Foundation, Inc., Mary Young,
                                                                                                             Jared Turner, Benjamin Riley and Co-Conspirators

     (b)     County of Residence of First Listed Plaintiff            Travis County, Texas                      County of Residence of First Listed Defendant
                                   (EXCEPT IN U S. PLAINTIFF CASES)                                                                           (TN US. PLAINTIFF CASES ONLY)
                                                                               NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
     (c) Attorneys  Austin Tighe, Nix Patterson, LLP, 3600 N Capital of                THE TRACT OF LAND INVOLVED.
Texas Hwy #B350, Austin, TX 78746; (512) 328-5333
Robert E. Linkin, Duggins Wren Mann & Romero, LLP, 600 Congress                Attorneys (If Known)
Ave., Ste. 1900, Austin, TX 78701; (512) 744-9300
J. David Rowe, DuBois, Bryant & Campbell, LLP, 303 Colorado Street,
Suite 2300, Austin, TX 78701, (512) 457-8000
  IL BASIS OF JURISDICTION (Place an "X" in One Box Only)            III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Box for Plaintiff
                                                                                                            (For Diversity Cases Only)                                           and One Box for Defendant)
 ❑ 1       U.S. Government             OIC 3    Federal Question                                                                     PTF        DEF                                              PTF
                                                                                                                                                                                                 P        DEF
              Plaintiff                           (U.S. Government Not a Party)                       Citizen of This State           ❑ 1       ❑ 1         Incorporated or Principal Place        ❑ 4    ❑ 4
                                                                                                                                                              of Business In This State

 ❑ 2       U.S. Government             ❑ 4      Diversity                                             Citizen of Another State          ❑ 2      ❑    2     Incorporated and Principal Place     ❑ 5     ❑ 5
              Defendant                           (Indicate Citizenship of Parties in Item III)                                                                of Business In Another State

                                                                                                      Citizen or Subject of a           ❑ 3      ❑    3     Foreign Nation                       ❑ 6     ❑ 6
                                                                                                        Foreign Country
 IV. NATURE OF SUIT (Place an "X" in One Box Only)                                                                                               Click here for: Nature of Suit Code Descriptions.
              CONTRACT                                                TORTS                              FORFEITURE/PENALTY                          BANKRUPTCY                       OTHER STATUTES
 ❑   110 Insurance                         PERSONAL INJURY                PERSONAL INJURY             ❑ 625 Drug Related Seizure            ❑ 422 Appeal 28 USC 158            ❑ 375 False Claims Act
 ❑   120 Marine                       ❑    310 Airplane                 ❑ 365 Personal Injury -             of Property 21 USC 881          ❑ 423 Withdrawal                   ❑ 376 Qui Tam (31 USC
 ❑   130 Miller Act                   ❑    315 Airplane Product               Product Liability       ❑ 690 Other                                 28 USC 157                          3729(a))
 ❑   140 Negotiable Instrument                  Liability               ❑ 367 Health Care/                                                                                     ❑ 400 State Reapportionment
 ❑   150 Recovery of Overpayment      ❑    320 Assault, Libel &               Pharmaceutical                                                   PROPERTY RIGHTS                 ❑ 410 Antitrust
         & Enforcement of Judgment              Slander                       Personal Injury                                               ❑ 820 Copyrights                   ❑ 430 Banks and Banking
 ❑   151 Medicare Act                 ❑    330 Federal Employers'             Product Liability                                             ❑ 830 Patent                       ❑ 450 Commerce
 ❑   152 Recovery of Defaulted                  Liability               ❑ 368 Asbestos Personal                                             ❑ 835 Patent - Abbreviated         ❑ 460 Deportation
         Student Loans                ❑    340 Marine                          Injury Product                                                      New Drug Application        cK 470 Racketeer Influenced and
         (Excludes Veterans)          ❑    345 Marine Product                  Liability                                                    ❑ 840 Trademark                           Corrupt Organizations
 ❑   153 Recovery of Overpayment                Liability                PERSONAL PROPERTY                        LABOR                        SOCIAL`SECURITY                 ❑ 480 Consumer Credit
         of Veteran's Benefits        ❑    350 Motor Vehicle            ❑ 370 Other Fraud             ❑ 710 Fair Labor Standards            ❑ 861 HIA (1395ff)                 ❑ 490 Cable/Sat TV
 ❑   160 Stockholders' Suits          ❑    355 Motor Vehicle            ❑ 371 Truth in Lending               Act                            ❑ 862 Black Lung (923)             ❑ 850 Securities/Commodities/
 ❑   190 Other Contract                        Product Liability        ❑ 380 Other Personal          ❑ 720 Labor/Management                ❑ 863 DIWC/DIWW (405(g))                  Exchange
 ❑   195 Contract Product Liability   ❑    360 Other Personal                 Property Damage                Relations                      0 864 SSID Title XVI               ❑ 890 Other Statutory Actions
 ❑   196 Franchise                             Injury                   ❑ 385 Property Damage         ❑ 740 Railway Labor Act               ❑ 865 RSI (405(g))                 ❑ 891 Agricultural Acts
                                      ❑    362 Personal Injury -              Product Liability       ❑ 751 Family and Medical                                                 ❑ 893 Environmental Matters
                                               Medical Malpractice                                           Leave Act                                                         ❑ 895 Freedom of Information
         REAL PROPERTY                       CIVIL RIGH I S              PRISONER PETITIONS           ❑ 790 Other Labor Litigation            FEDERAL TAX SUITS                Act
 ❑   210 Land Condemnation            ❑    440 Other Civil Rights         Habeas Corpus:              ❑ 791 Employee Retirement             ❑ 870 Taxes (U.S. Plaintiff        ❑ 896 Arbitration
 ❑   220 Foreclosure                  ❑    441 Voting                   ❑ 463 Alien Detainee                Income Security Act                   or Defendant)                ❑ 899 Administrative Procedure
 ❑   230 Rent Lease & Ejectment       ❑    442 Employment               ❑ 510 Motions to Vacate                                             ❑ 871 IRS—Third Party                     Act/Review or Appeal of
 ❑   240 Torts to Land                ❑    443 Housing/                       Sentence                                                            26 USC 7609                         Agency Decision
 ❑   245 Tort Product Liability                Accommodations           ❑ 530 General                                                                                          ❑ 950 Constitutionality of
 ❑   290 All Other Real Property      ❑    445 Amer. w/Disabilities -   ❑ 535 Death Penalty                  IMMIGRATION                                                              State Statutes
                                               Employment                 Other:                       ❑ 462 Naturalization Application
                                       ❑   446 Amer. w/Disabilities -   ❑ 540 Mandamus & Other         ❑ 465 Other Immigration
                                               Other                    ❑ 550 Civil Rights                   Actions
                                       ❑   448 Education                ❑ 555 Prison Condition
                                                                        ❑ 560 Civil Detainee -
                                                                              Conditions of
                                                                              Confinement

 V. ORIGIN            (Place an 'X" in One Box Only)
 ❑ 1 Original                ❑ 2 Removed from                ❑ 3 Remanded from                    ❑ 4 Reinstated or       ❑ 5 Transferred from              ❑ 6 Multidistrict             ❑ 8 Multidistrict
      Proceeding                  State Court                     Appellate Court                     Reopened                Another District                  Litigation -                  Litigation -
                                                                                                                                 (specty)                       Transfer                      Direct File
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                      18 U.S.C. §§ 1961 1968                             -

 VI. CAUSE OF ACTION Brief description of cause:
                      Class action under RICO for illegal pyramid scheme
 VII. REQUESTED IN                          a
                         CHECK IF THIS ISA CLASS ACTION         DEMAND $                                                                                  CHECK YES only if demanded in complaint:
      COMPLAINT:         UNDER RULE 23, F.R.Cv.P.             Unspecified damages & injunction                                                            JURY DEMAND:         12( Yes    ❑ No
 VIII.       RELATED CASE(S)
                                                (See instructions):
             IF ANY                                                     JUDGE                                                                  DOCKET NUMBER
 DATE                                                                         SIGNATURE    •       ORNEY OF RE
 04/12/2019
 FOR OFFICE USE ONLY

     RECEIPT                       AMOUNT                                       APPLYING IFP                                    JUDGE                              MAG. JUDGE
